                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                BEAUMONT DIVISION

UNITED STATES OF AMERICA                          §
                                                  §
                                                  § CASE NO. 1:19-CR-00129-TH
v.                                                §
                                                  §
                                                  §
LARRY ANTHONY EGINS                               §
                                                  §

                    ORDER ADOPTING THE MAGISTRATE JUDGE'S
                        REPORT AND RECOMMENDATION

       The court referred a petition alleging violations of supervised release conditions to the

Honorable Zack Hawthorn, United States Magistrate Judge, at Beaumont, Texas, for

consideration pursuant to applicable laws and orders of this court. The court has received and

considered the Report of the United States Magistrate Judge filed pursuant to such order, along

with the record, pleadings and all available evidence.

       At the close of the revocation hearing, U.S. Magistrate Judge Zack Hawthorn

recommended:

1.     the court find that the Defendant violated the first allegation in the petition that he failed
       to follow a standard condition of release;

2.     revoking the Defendant’s supervised release pursuant to 18 U.S.C. § 3583; and

3.     the Defendant should be sentenced to a term of 11 months’ imprisonment, to be served
       concurrently with the Defendant’s revocation imprisonment term in case number 1:19-
       CR-128, with no supervised release to follow. His term of imprisonment should be
       served at the Federal Correctional Institute in Beaumont, Texas, if the Bureau of Prisons
       can accommodate such request.

       At the close of the revocation hearing, the Defendant, defense counsel and counsel for

the Government each signed a standard form waiving their right to object to the proposed

findings and recommendations contained in the magistrate judge’s report, consenting to
revocation of supervised release and imposition of the sentence recommended. The Defendant

also waived his right to be present with counsel and to speak at sentencing before the court

imposes the recommended sentence.

       Accordingly, the findings of fact and conclusions of law of the magistrate judge are

correct and the report of the magistrate judge is ADOPTED. It is therefore

       ORDERED and ADJUDGED that the petition is GRANTED and Larry Anthony

Egins’s supervised release is REVOKED.

       Judgment and commitment will be entered separately, in accordance with the magistrate

judge’s recommendations.

      SIGNED this the 5 day of February, 2020.




                                    ____________________________
                                    Thad Heartfield
                                    United States District Judge




                                               2
